Mercure, J.P.
Appeal from an order of the Supreme Court (Ceresia, Jr., J.), entered December 6, 2006 in Greene County, which, among other things, granted plaintiffs cross motion for partial summary judgment on the issue of liability pursuant to Labor Law § 240 (1).
Plaintiff was injured when he fell from a ladder while constructing a shed on the property of defendants in the Town of Lexington, Greene County. Plaintiff, a self-employed construction contractor, agreed to build the shed for his friend, John Musacchia, in return for his inclusion in a hunting trip organized by Musacchia and held on defendants’ property. Musacchia organized the hunting trips annually, and they evidently included celebrities and were filmed for television. Guests who were not “celebrity types” were expected to work on the property in the afternoon—engaging in “projects,” such as “tree planting, plowing fields, maintenance, fencing, whatever generally needed to be done”—after hunting in the morning. Plaintiff was eager to be included in the hunting trip, and Musacchia permitted him to attend in exchange for his labor in building the shed. Plaintiff concedes that he was not compensated for building the shed, that he did not expect to receive any remuneration and that he paid his own travel expenses.
Nevertheless, plaintiff commenced this action, alleging negligence and violations of Labor Law §§ 200, 240 (1) and § 241 (6). Defendants answered and moved for summary judgment dismissing the complaint. They asserted, among other things, that plaintiff acted as a volunteer in building the shed and was therefore not an “employee” entitled to the protections of the Labor Law. Plaintiff cross-moved for partial summary judgment on the issue of liability under Labor Law § 240 (1).’* Supreme Court partially granted defendants’ motion by dismissing the negligence and Labor Law §§ 200 and 241 (6) claims, but granted plaintiffs cross motion for partial summary judgment on his Labor Law § 240 (1) claim. Defendants appeal and we now reverse that part of the order of Supreme Court that granted plaintiffs cross motion and partially denied defendants’ motion.
It is well settled that “in order to invoke the protections af*1276forded by . . . Labor Law [§ 240] and to come within the special class for whose benefit liability is imposed upon contractors, owners and their agents, a ‘plaintiff must demonstrate that he [or she] was both permitted or suffered to work on a building or structure and that he [or she] was hired by someone, be it owner, contractor or their agent’ ” (Mordkofsky v V.C.V. Dev. Corp., 76 NY2d 573, 576-577 [1990] [citations omitted and emphasis added], quoting Whelen v Warwick Val. Civic & Social Club, 47 NY2d 970, 971 [1979]; see Labor Law § 2 [5], [7]; Lee v Jones, 230 AD2d 435, 436 [1997], lv denied 91 NY2d 802 [1997]). Therefore, “[a] volunteer who offers his [or her] services gratuitously cannot claim the protection afforded by the ‘flat and unvarying duty’ flowing to this special class” (Whelen v Warwick Val. Civic & Social Club, 47 NY2d at 971, quoting Yearke v Zarcone, 57 AD2d 457, 459 [1977], lv denied 43 NY2d 643 [1977]; see Curatolo v Postiglione, 2 AD3d 480, 481 [2003]; Marks v Morehouse, 222 AD2d 785, 787 [1995]). As this Court has explained, the Legislature’s intent in enacting Labor Law § 240 “ ‘was to protect work[ers] engaged in their jobs’ ” (Alver v Duarte, 80 AD2d 182, 183 [1981], quoting Yearke v Zarcone, 57 AD2d at 461). In other words, “[a]bsolute liability is imposed to protect the employee from [the] hazards of his [or her] work which he [or she] has no choice in avoiding if he [or she] is to earn a livelihood” (Yearke v Zarcone, 57 AD2d at 460 [emphasis added]), rather than for the protection of volunteers choosing to offer their services gratuitously (see Mordkofsky v V.C.V. Dev. Corp., 76 NY2d at 577). Moreover, and contrary to the position adopted by the dissent, a defendant is not required to show that construction work is casual in order to establish that the plaintiff is a volunteer and, therefore, outside the class protected by Labor Law § 240 (see Whelen v Warwick Val. Civic & Social Club, 47 NY2d at 971 [concluding that a plaintiff working voluntarily and without pay on the construction of a storage building on premises owned by the defendant civic organization was a volunteer]; Schwab v Campbell, 266 AD2d 840, 841 [1999] [concluding that the decedent assisting the defendant farm owner in the construction of a barn was a volunteer]).
It must be noted that a plaintiffs agreement with an employer that all earnings will be applied to reduce a debt owed to the employer will not affect the plaintiffs employment status if the plaintiff was “ ‘permitted or suffered to work’ on the premises, for monetary consideration, by the [employer]” (Vernum v Zilka, 241 AD2d 885, 887 [1997] [citation omitted and emphasis added], quoting Labor Law § 2 [7]; see Thompson v Marotta, 256 AD2d 1124, 1125 [1998] [holding the plaintiff to be an employee fulfilling an obligation when landlord waived security deposit in *1277exchange for job]). When plaintiffs are not “ ‘fulfilling [an] obligation’ ” by performing the work, however, they will be considered volunteers (Schwab v Campbell, 266 AD2d at 841), even if they are to receive some nonmonetary benefit as a result of performing the job and defendants would otherwise have had to pay someone to complete the job (see Howerter v Dugan, 232 AD2d 524, 525 [1996] [holding that the plaintiff was a volunteer despite his receipt of firewood in exchange for cutting down the defendant homeowners’ trees when homeowners otherwise would have had to pay for the job]). Similarly here, although Musacchia testified that plaintiff was included in the hunting trip in exchange for agreeing to design and build a shed that Musacchia had wanted built for years, plaintiff admitted that he knew he would not be compensated for building the shed—in contrast to previous jobs that he had performed for Musacchia for which he had been compensated. Thus, despite the intangible benefit that plaintiff might have enjoyed from participating in the hunt, because plaintiff chose to volunteer his services, was under no obligation to complete the shed and knew that he would receive no monetary consideration, he was not an employee entitled to the protections of the Labor Law, and defendants’ motion for summary judgment dismissing the Labor Law § 240 cause of action must be granted and the complaint dismissed in its entirety (see id.; see also Schwab v Campbell, 266 AD2d at 841; cf. Thompson v Marotta, 256 AD2d at 1125; Vernum v Zilka, 241 AD2d at 886-887).
Defendants’ remaining arguments are rendered academic by our determination.
Crew III and Rose, JJ., concur.

 Defendants did not raise, in either their answer or their submissions on the respective summary judgment motions, their claim that they are exempt from Labor Law § 240 (1) as the owners of a single-family dwelling. As such, that claim is unpreserved.